13‐945‐cv 
     Pineboard Holdings v. Parmar 
      
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  18th  day  of  February,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  ROBERT A. KATZMANN, 
 7                                   Chief Judge,    
 8                           RICHARD C. WESLEY, 
 9                           RAYMOND J. LOHIER, JR., 
10                                   Circuit Judges. 
11          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12          PINEBOARD HOLDINGS, INC., 
13           
14                                           Plaintiff‐Appellee, 
15                                    
16                                   v.                                         No. 13‐945‐cv 
17                                                                                 
18          PAUL PARMAR, 
19           
20                                   Interested Party‐Appellant. 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 

     
      The Clerk of the Court is directed to amend the caption of this case as set forth 
     above.
                                                1
 1          
 2         FOR APPELLANT:            David C. Burger, Robinson Brog Leinwand 
 3                                   Greene Genovese & Gluck, P.C., New York, NY.   
 4          
 5         FOR APPELLEE:             Stephen Z. Starr, Starr & Starr, PLLC, New York, 
 6                                   NY and Alex M. Weingarten, Weingarten Brown 
 7                                   LLP, Los Angeles, CA. 
 8          
 9         Appeal from an order of the United States District Court for the Southern 
10   District of New York (Kimba M. Wood, Judge). 
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
12   AND DECREED that this appeal is DISMISSED for lack of appellate jurisdiction. 
13         Interested party‐appellant Paul Parmar appeals from the District Court’s 
14   order compelling a non‐party, Paul Niehaus, to comply with a subpoena.  We 
15   assume the parties’ familiarity with the facts and record of the prior proceedings, 
16   to which we refer only as necessary to explain our decision to dismiss. 
17         Pineboard Holdings, Inc., a party to ongoing litigation in the Central 
18   District of California, moved to compel Niehaus to comply with a subpoena 
19   issued in connection with the California litigation.  The subpoena seeks 
20   deposition testimony and documents regarding a meeting between Niehaus and 
21   Parmar.  Parmar opposed the motion to compel on the grounds that Niehaus is 
22   his former attorney and that the subpoenaed material is protected by the 
23   attorney‐client privilege.  In March 2013 the District Court issued an order 
24   compelling Niehaus to comply with the subpoena.  Shortly thereafter, Niehaus 
25   complied with the order by testifying in a deposition and producing documents.  
26   On appeal, Parmar urges us to reverse the District Court’s order compelling 
27   compliance with the subpoena. 
28         “Although neither party has suggested that we lack appellate jurisdiction, 
29   we have an independent obligation to consider the presence or absence of subject 
                                              2
 1   matter jurisdiction sua sponte.”  Joseph v. Leavitt, 465 F.3d 87, 89 (2d Cir. 2006).  
 2   “The general rule is that orders enforcing subpoenas issued in connection with 
 3   civil and criminal actions, or grand jury proceedings, are not final, and therefore 
 4   not appealable.”  United States v. Constr. Prods. Research, Inc., 73 F.3d 464, 468 
 5   (2d Cir. 1996).  “To obtain appellate review, the subpoenaed party must defy the 
 6   district court’s enforcement order, be held in contempt, and then appeal the 
 7   contempt order, which is regarded as final under § 1291.”  Id. at 469.  Because 
 8   Niehaus complied with rather than defied the District Court’s order, this appeal 
 9   must fall within an exception to the general rule in order for us to have 
10   jurisdiction.  Two possible exceptions, the Perlman doctrine and the collateral 
11   order doctrine, do not apply under the circumstances of this case. 
12         Under the Perlman doctrine, “the holder of an asserted privilege may 
13   immediately appeal the enforcement of a subpoena when the subpoena is 
14   directed at another person who does not object to providing the testimony or 
15   documents at issue.”  In re Air Crash at Belle Harbor, N.Y. on Nov. 12, 2001, 490 
16   F.3d 99, 106 (2d Cir. 2007).  “The theory of immediate appealability in these cases 
17   is that the third party will not be expected to risk a contempt citation and will 
18   surrender the documents sought, thereby letting the ‘cat out of the bag’ and 
19   precluding effective appellate review at a later stage.”  In re Katz, 623 F.2d 122, 
20   124 (2d Cir. 1980).  Here, Parmar did not move for a stay, Niehaus complied with 
21   the subpoena, and the “cat” is already out of the bag.  Accordingly, Parmar’s 
22   interest in remedying the allegedly improper disclosure of privileged material is 
23   not enough to trigger the Perlman exception.  See United States v. Lavender, 583 
24   F.2d 630, 633 (2d Cir. 1978) (declining to apply Perlman exception where third 
25   party already had complied with subpoena); see also 15B Charles Alan Wright et 
26   al.,  Federal Practice & Procedure § 3914.23 (2d ed. 1992) (“If the harm threatened 

                                               3
 1   by the order . . . has been done, there is no sufficient interest remaining to 
 2   support appeal.”). 
 3         A second possible exception, the collateral order doctrine, permits 
 4   immediate review if, among other requirements, an order would “be effectively 
 5   unreviewable on appeal from a final judgment.”  Will v. Hallock, 546 U.S. 345, 
 6   349 (2006) (quotation marks omitted).  Under this doctrine, we have assumed 
 7   jurisdiction over orders denying discovery where, as here, the ancillary 
 8   discovery proceeding and the principal action are in different Circuits.  Accord 
 9   Stolt‐Nielsen SA v. Celanese AG, 430 F.3d 567, 574 n.5 (2d Cir. 2005).  However, 
10   we have refrained from extending the exception to orders that, like the order on 
11   appeal, grant discovery.  See Republic Gear Co. v. Borg‐Warner Corp., 381 F.2d 
12   551, 554 (2d Cir. 1967) (collecting cases). 
13         We are aware of no other exception that provides us with appellate 
14   jurisdiction in this case.  For the foregoing reasons, this appeal is DISMISSED for 
15   lack of appellate jurisdiction. 
16                                           FOR THE COURT:                             
17                                           Catherine O=Hagan Wolfe, Clerk of Court 
18          




                                                4